DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 8 JUN 2022.
Priority Claim
No domestic, foreign, or national stage priority is claimed.
The effective priority date of the instant application is granted as 03 January 2019. 
Applicant’s Amendments
Applicant’s amendments filed on 8 JUN 2022 are acknowledged. Applicant has cancelled claims 5-6 and 14-20, amended claims 1 and 7, and added new claims 21-25.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 AUG 2022 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
Status of the Claims
Claims 3-6, 9 and 11-20 are cancelled. Claims 1 and 7 are amended. Claims 1-2, 7-8, 10, and 21-25 are pending and are under current examination. 
Objection to the Claims
Claims 1 and 23 are objected to for the following informalities: The claims are improperly formatted. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. The claims recite multiple wherein clauses directed to one or more elements of the structural components of the claim. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 21-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim(s) 1 (and 7, upon which claim 23 depends) is/are directed to an exosome with a first surface biomolecule, recited in lines 2-3 that seemingly comprises an antibody and an antigen (as either first or second functional groups) recited in the wherein clauses of claim 1 (also recited in the wherein clauses of claim 23). Claim 1 also comprises an antibody covalently bound to a second surface biomolecule recited in line 5 of claim(s) 1 (and also in claim 7 upon which claim 23 depends). It is unclear if the recited structure(s) indicate a single antibody or more than one antibody in the scope of the claims (claims 1 and 23). The indefiniteness results in part due to improper formatting of the claims. Because the claims do not recite clearly, or clearly indicate the relationship of an antibody bound to the second surface biomolecule and an antibody that is a first or second functional group in the first surface biomolecule, the structure(s) is/are indefinite. Claims 1 and 23 are also indefinite with regard to the relationship of a covalent bond recited in line 2 in claim 1, and recited in line 1 of claim 23, and a bond recited in line 8 of claim 1, and line 2 of claim 23. The bonds appear to be the same under certain structural relationships (wherein the polypeptide is an antibody/protein of a first or second functional group) and not the same under certain structural relationships wherein the first or second functional group is not a polypeptide (and seemingly therefore a non-peptide antigen/functional group).  Thus, a practitioner would not be able to determine the scope of claims 1 and 23 in order to avoid infringement with regard to the necessary bonds and necessary components of the claims.
Claims 2, 21, and 22 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (Cui C, et al. Angewandte Chemie. 2017 Sep 18; 129(39):12116-9; cited in prior Office action), Wan (Wan S, et al. Journal of the American Chemical Society. 2017 Apr 19;139(15):5289-92; cited in prior Office action), Gao (Gao X, et al. Science Translational Medicine. 2018 Jun 6;10(444); cited in prior Office action), ZHANG (US 2020/0405640 A1; PCT/US18/44251 filed on 27 JUL 2018 with priority date: 29 JUL 2017), Riaz (Riaz MK, et al. International Journal of Molecular Sciences. 2018 Jan;19(1):195; cited in after final response), Friedman (Friedman AD, et al. Current Pharmaceutical Design. 2013 Oct 1;19(35):6315-29), and Molino (Molino NM, et al. ACS Nano. 2013 Nov 26;7(11):9743-52).
Cui teaches the development of aptamer-based recognition to guide site-selective protein/DNA conjugation in a single step with outstanding selectivity and efficiency and provides models of several aptamer-protein pairs (Abstract). Cui provides a reduction to practice resulting in a synthetic nucleic acid covalently bonded (p. 11955 ¶2 and Figure S6) to a polypeptide chain on a live cell surface (p. 11954 ¶2; Fig 4B). Cui teaches that mass spectral analysis showed that the conjugate was formed only on Lysine 57 and Lysine 288 (p. 11955 ¶2). Relevant to the invention of claim 1 and the recited first surface biomolecule, Cui demonstrated covalent conjugation of the nucleic acid to a target membrane protein (Figure 4C), and, thus, demonstrated real-time modification of cellular membrane proteins achieved in one-step without the need for pre-modification of said proteins (p. 11957 ¶1; emphasis added). 
Cui did not teach covalent binding of the nucleic acid to the target membrane peptide/protein on the surface of an exosome (instant claims 1-2) as a method of functionalizing the exosome (instant claim 7).
Wan teaches that given the similarity between cell membrane and exosome membrane surfaces, aptamer-based molecular engineering should be useful in exosome surface modifications as well to fulfill the demands of many biomedical applications (p. 5290 ¶1). Wan also teaches DNA aptamer based modification of exosome surfaces and specific applications of such methodologies for the functionalization of exosomes (p. 5289 ¶1 and Abstract). Wan also highlights the advantage of aptamer-mediated modifications stating that selective in situ self-assembly was achieved on the surface of exosomes without any complex manipulation or harsh reaction condition (p. 5290 ¶2; emphasis added).
In regard to claims 1-2 and 7, it would have been obvious to one of ordinary skill in the art, before the effective filing date (EFD), in view of Wan to functionalize an exosome by bio-conjugating (through a covalent bond) a nucleic acid and an exosome surface protein because Cui demonstrated functionalizing a live cell membrane surface protein by covalently bonding a nucleic acid to it. Wan demonstrated that aptamer-based molecular engineering of exosome surface molecules was possible. And Cui demonstrated that nucleic acids could be covalently bound to the aptamer in vivo. KSR rationales provide that work in one field of endeavor (such as cell membrane modifications/functionalization with aptamers) may prompt variations of it for use in either the same field or a different one (modification/functionalization of exosome surfaces) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Thus, Cui and Wan teach use of known techniques to improve exosome and cellular surfaces, and thus, a practitioner would have a reasonable expectation of success in applying the known technique of Cui to modify the aptamer of Wan on the surface of the exosome because Wan suggests similar modifications in exosomes would work according to practice of modifications on cell membranes and because of the biological similarity of the membranes. 
Cui and Wan do not teach a dual functionalized exosome comprising an antibody covalently bonded to a polypeptide chain of a second surface biomolecule of the exosome.
In regard to the second surface biomolecule of claim 1, ZHANG (US 2020/0405640 A1; PCT/US18/44251 filed on 27 JUL 2018 with priority date: 29 JUL 2017) teaches a method to prepare a bispecific engineered exosome consisting of chemically conjugating (including covalent bonding [0108]) the “antigen binding domains” to an exosome membrane protein or polypeptide located on exterior of the vesicle [0022]. ZHANG teaches antibodies (including derivatives) that comprise antigen binding domains and that are modified by the covalent attachment of any type of molecule to the antibody such that covalent attachment does not prevent the antibody from generating an anti-idiotypic response [0179]. ZHANG teaches that distinct monoclonal antibodies can be recombinantly expressed and purified from prokaryotic or eukaryotic cells and then using chemical linkers with groups reactive to antibodies and the exosome surface, antibodies could be covalently attached and bispecific exosomes could be generated [0218]. ZHANG teaches structures of bispecific exosomes (FIG . 1A) wherein a bispecific antibody or two distinct antibodies were “fused” (that is, chemically conjugated via covalent bonding, [0108]) with exosomal membrane protein(s) for surface display [0024]. And ZHANG teaches that a “exosomal membrane protein” is a peptide or a protein that targets other peptides or proteins of interests to the surface of extracellular vesicle, or mediates distribution of other peptides or proteins of interests on extracellular vesicles [0107].
In regard to the inventions of claims 1 and 7 and a dual functionalized exosome, Gao (cited in the prior Office action) teaches dual functionalization of exosomes (p. 6 ¶2; Fig. 5; p. 11 ¶4), as does ZHANG who teaches engineering exosomes with two different antibodies ([0161]). Furthermore, multi-funtionalization of liposomes, known and used as drug-delivery vesicles for specific cell-targeting in similar ways to exosomes, was also well-known and taught in the prior art before the EFD of the application. In particular, Riaz teaches multifunctionalization of liposome vesicles with aptamers/nucleic acids (section 4.3), antibodies (section 4.1), and peptides (section 4.2) (see also, p. 10 ¶1; Fig. 1; and Table 1). Riaz teaches that liposome surface functionalization is commonly done with antibodies or their fragments and that antibodies or their fragments can be conjugated to the liposome’s surface to obtain immunoliposomes, using various surface engineering techniques including covalent linkages (p. 10 ¶2). Friedman provides an excellent review of antibody conjugation chemistries for covalently binding antibodies to the surfaces of nanoparticles, including liposomes (see Tables 3 and 4).
Thus, Gao and ZHANG teach that functionalized exosomes may comprise surface biomolecules that give the exosomes dual-functionality. And Riaz teaches that functionalization of drug delivery vesicles may involve multi- (or dual-) functionalization comprising aptamers/nucleic acids and antibodies. ZHANG and Riaz teach that antibodies may be covalently bound to exosome surface proteins or peptides and/or to the surface of the drug delivery vesicles.
Furthermore, in regard to the limitation of claim 7, wherein the exosome is simultaneously functionalized by simultaneous covalent bonding of the synthetic nucleic acid and the antibody to respective polypeptide chains (that is to amino acids of a protein/polypeptide), Molino taught an analogous system wherein a synthetic nucleic acid (a CpG DNA motif) and a polypeptide were simultaneously functionalizing a nanocapsule by simultaneous covalent bonding of the nucleic acid and peptide to the nanocapsule (see Fig. 2A Cp-S-E2 and Section “E2 Nanocapsules Can Be Simultaneously Functionalized with CpG Activator and Antigenic Peptide Epitopes”). It would have been obvious before the EFD of the application to one of ordinary skill in the art to substitute one type of protein/polypeptide for any other desired peptide/polypeptide/protein because the practitioner would at once envisage that peptides and polypeptides/proteins have the same potential as covalent binding partners for surface polypeptides, regardless of the type of peptide/protein/polypeptide being bound. In other words, the surface biomolecule(s) could be protein(s) or peptide(s) and the covalent binding partner for functionalization could be a peptide, such as the one taught by Molino, or an antibody or an antigen, as recited in the instant claims.  
Thus, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to generate a functionalized exosome that comprises the structure of claim 1, because:
Cui teaches the methodology for covalently binding a nucleic acid to a surface polypeptide;
Wan clearly teaches that the similarity between cell membranes and exosome membrane surfaces should facilitate aptamer-based molecular engineering on exosome surfaces and even demonstrated that similar aptamer-based modifications, differing from those of Cui, are possible on exosome surfaces and can be applied and contemplated for functionalizing exosomes and/or exosome surfaces;
ZHANG teaches structures of bispecific exosomes (FIG . 1A) wherein a bispecific antibody or two distinct antibodies, chemically conjugated via covalent bonding with exosomal membrane protein(s) [0179], [0218], provided antibody surface display wherein the antibody can utilize its chemical affinity to bond to a biological cell via an antibody-antigen interaction.
Gao, ZHANG and Riaz teach dual and/or multi-funtionalization of exosomes and/or drug-delivery vesicles comprising aptamers/nucleic acids and antibodies covalently linked to surface polypeptides. 
Molino, taught that E2 nanocapsules comprising proteins (that is, polypeptides) can be simultaneously functionalized wherein the nanocapsule demonstrated simultaneous covalent bonding of a CpG and a peptide to respective polypeptide chains (amino acids) of surface biomolecules (capsid polypeptides/proteins/E2) (Section “E2 Nanocapsules Can Be Simultaneously Functionalized with CpG Activator and Antigenic Peptide Epitopes” and Figure 2A, CpG-S-E2, p. 9745). 
A practitioner would have a reasonable expectation of success in covalently conjugating RO nucleic acids to surface proteins (instant claims 2, 23, and 25) on exosome surfaces, as demonstrated by Cui on cell membranes, because Wan clearly teaches such parallel applications as practical with expected successful outcome demonstrated in a related model. Thus, the prior teachings of Cui and Wan render obvious the functionalized exosome of instant claims 1-2 and 24-25 and a method of functionalizing an exosome by covalently conjugating (binding) a nucleic acid (RO oligonucleotide) to a surface polypeptide that is a protein (instant claims 7-8). A practitioner would have a reasonable expectation of success in simultaneously functionalizing the exosome to comprise an antibody (a specific kind of protein/polypeptide) covalently bound to a second polypeptide surface biomolecule because ZHANG teaches methods of functionalizing exosomes with antibodies covalently bound to surface polypeptides and because Riaz and Freidman demonstrate a wide variety of known conjugating chemistries for covalently binding antibodies to vesicle surfaces and because Molina demonstrated simultaneous covalent bonding of a CpG (nucleic acid) and a different polypeptide/protein to a functionalized nanocapsule. A practitioner would have a reasonable expectation of success in generating a dual-functionalized exosome for a wide variety of diagnostic and/or therapeutic applications as taught by the cited prior art.
Thus the inventions of claims 1-2, 7-8, and 23 would have been obvious before the EFD to one of ordinary skill in the art in light of the prior art teachings of Cui, Wan, Gao, ZHANG, Riaz, Freidman, and Molino.
In regard to the further limitations of claims 10 and 24-25, Cui teaches that the covalent conjugation is a bioconjugation reaction between the functional group of the RO and the Lys of the target protein wherein the RO has a functional group that is a carboxyl-reactive compound (claims 5 and 10) and that the second functional group is a primary amine (i.e. Lysine 57 and Lysine 288; see, specification [0033]; claims 6 and 10) and Molino teaches binding to lysines of the target protein (E2; final ¶ p. 9745).
In regard to the limitation of claim 21, exosomes comprise multiple proteins and/or ligands in addition to any molecules engineered through synthetic functionalization as depicted by, for instance, Gao who indicated the exosomes comprise multiple ligands including CD9 and Alix in addition to the functionalized surface biomolecule CD63 (p. 2 ¶2; Fig. S2A) and ZHANG who taught the exosomes also comprise ligands such as CD9, CD81, or CD63 in addition to the bispecific surface biomolecules [0269][0218]. 
In regard to the limitation of claim 22, ZHANG discloses bispecific functionalized exosome wherein the surface molecules have a radial arrangement about the exosome (Fig. 1A-1B) See also Wan (Fig. 1B and 3B).
Conclusion
Claims 1-2, 7-8, 10, and 21-25 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P EDT/EST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                      /KEVIN K HILL/                                                                                  Primary Examiner, Art Unit 1633